DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

Applicants' arguments, filed June 28, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 19, 25 and 27 – 32 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is MAINTAINED for the reasons of record set forth herein.
The instant claims encompass broad structures, namely a micro- or nano-microparticle comprised of graphene oxide, graphene, carbon nanotubes, carbon dots or combinations thereof that must have a particular function, namely that irradiation of these structures results in multiple vapor bubbles being formed from the same micro- or nano-particle. The specification does not provide a structure function relationship that links the particle structure and illumination parameters (e.g., fluence, pulse rate or wavelength) to this desired outcome, just indicating that the VNB (vapor nanobubble) threshold is lower for graphene quantum dots compared to gold nanoparticles. While every possible 
The state of field and the disclosure as filed does not allow one skilled in the art to envisage the embodiments that result in the required vapor bubble generation when irradiated with electromagnetic radiation. The specification discloses that a single gold nanoparticle typically only generates one vapor bubble (¶ [0002] of the PGPub of the instant specification). Details of the particles used and irradiation sequences in the specification are very limited. ¶ [0048] discloses that short pulses with a duration of less than 10 ns can be used with ¶ [0100] disclosing that about 200 nm sized graphene oxide nanoparticles in water were exposed to a fluence of 0.5 J/cm2 with a pulse duration around 9 ns and pulse duration interval of 0.2 seconds, presumably using the 561 nm laser light referenced in figure 1. Graphene quantum dots were referenced in ¶ [0103] but all of the details of the electromagnetic irradiation and if multiple bubbles from the same particle were generated are not disclosed. There is no indication in the disclosure that the conditions capable of generating multiple bubbles from the same particles were known in the field such that one skilled in the art could visualize or recognize those irradiation steps that are adapted for the production of at least two vapor bubbles from the same carbon-based nano- or microparticle as required by the claim. It is possible that a single particle comprised of a combination of structures might allow for the required structure based on the different structures present in the same particle, although there is no indication in the specification that such particles were prepared and/or studied. Therefore the claims lack sufficient written description.
Independent claim 13 has been amended to require the irradiation time and intensity to be such that vapor bubbles are formed and with a laser fluence greater than or equal to the threshold 

Applicants traverse this rejection on the grounds that the irradiating is more specifically described in amended claim 13. The threshold intensity connects the limitations of the current claims to specific teachings from the specification that reasonably convey to one skilled in the art possession of the claimed method at the time of filing. Claim 32 has been amended in a similar manner. Claim 33 recites specific values that are expressly supported at para. [100]. 
These arguments are not fully unpersuasive. Claim 33 is no longer rejected as lacking sufficient written description. However, addition of a step that states that a threshold value is determined but with no guidance as to what such values might be for the various structures encompassed by the claims does not satisfy the written description. It is also noted that this threshold value only relates to likelihood of bubble formation, but the crux of the claimed invention and this written description rejection is the claims do not merely require that such bubbles are formed, but that the same particle must be capable of generating more than one bubble. The addition of slightly a threshold criteria can be determined for various micro- and nano-particle systems does not indicate full possession of the claimed invention as discussed in greater detail above.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 19, 25 and 27 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The weight to be given to the preamble of claim 13 is not clear as the preamble recites, in part, “a method for use in delivering compounds into biological cells” as when read in the context of the entire claim, it is not clear if this recitation is limiting or not. When the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 16, 17, 19, 25 and 27 – 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Galanzha et al. (J Biophoton, 2(8-9), p 528-539, 2009; Galanzha-2009a).

Galanzha-2009a discloses an integrated system of photoacoustic (PA) lymph flow cytometry, PA lymphography and photothermal therapy (PA; whole document, e.g., abstract). 30 nm spherical polyethylene glycol (PEG) coated Fe2O3 magnetic nanoparticles (MNPs) or gold nanotubes (GNTs), that are hollow single-walled carbon nanotubes (CNTs) surrounded by thin gold layers with an average dimension of 12.8 nm x 91.7 nm were conjugated with folate were used in the methods (section 2.2). In vitro cell culture experiments (section 2.3) and in vivo and ex vivo PA mapping with melanoma were performed (section 2.5). The tunable pulse optical parametric oscillator used had a pulse width of 8 nm, a fluence range of 1 – 104 mJ/cm2 and a pulse repetition rate of 10-50 Hz (p 529, col 2, ¶ 2). As discussed in section 3.4 and shown in figures 5 and 6, different fluence levels results in different effects. 20 mJ/cm2 and 850 nm, an infrared wavelength, up to 100 mJ/cm2 started with a positive pattern that changed to a negative pattern, indicative of microbubble formation with subsequent cell disintegration (p 535, col 2, ¶ 1). In a melanoma experiments, PA signals were generated with a low fluence pulse of 50 mJ/cm2, with the application of a 1 nanosecond laser pulse at 639 nm with fluence of 80, 200 and 400 mJ/cm2 leading to a decrease in the PA signals during the second pulse (p 535, col 2, ¶ 1). Such experiments will use a plurality of pulses greater than or equal to the threshold intensity, given that microbubble formation was reported at some of the fluences used but not all. 
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 While the signal levels detected after exposure to higher fluence pulses may indicate that some of the GNTs are not capable of generating a second vapor bubble as required by the instant claims, that some of the particles do not form second vapor bubbles are not excluded from the instant claims. If the particular laser conditions disclosed in Galanzha-2009a do not result in the formation of second vapor bubbles from the same particles, the disclosure as a whole indicates that the laser conditions used such as the wavelength and fluence determine the effects that are observed in the system. Lower fluences are useful for PA and then higher fluences can be used for PT that can bring a disruption and killing of cells. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the illumination (irradiation) parameters depending on the particular particles used and the desired effect at that stage of the method (e.g., a PA or PT effect). The person of ordinary skill in the art would have been motivated to make 
The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as photoacoustic or photothermal therapeutic effects. There is no evidence of record as to the criticality of the irradiation step. Irradiating using pulses with higher fluences were carried out and the different effects observed, which reads on a step in which the threshold intensity at which microbubble formation is achieved by application of laser pulses of increasing fluence levels as required by claims 28 and 32.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 13, 14, 16, 17, 19, 25, 27, 29, 30 and 31 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J Biomed Optics, 2013; Zhang-2013) in view of Chang et al. (Langmuir, 2009). This rejection is MAINTAINED for the reasons of record set forth herein.
Zhang-2013 discloses that photoacoustic imaging (PA) uses short, focused laser power pulses to image tissue (p 026018-1, cole 1, ¶ 1), and contrast for such imaging can be greatly enhanced with exogenous optical contrast agents (p 026018-1, col 1, ¶ 2). Nanodiamonds (NDs; a carbon-based nanoparticle) are non-toxic and the development of new radiation-damaged nanodiamonds (DNDs) with high optical absorbance in the NIR as a new contrast agent for PA imaging is reported (p 026018-1, col 2, ¶ 2). Folate and transferrin couple fluorescent nanodiamonds have been utilized for receptor-mediated targeting of cancer cell to investigate the uptake mechanism (sentence bridging p 026018-1 to 026018-2). The DNDs had a high NIR absorption and a diameter of 70 nm (p 026018-2, col 1, ¶ 2) although the materials section indicates an average DND diameter of 58.3 nm (section 2.1). Ion impaction is used to generate vacancies in the material and make the materials fluorescent (p 026018-1, col 2, ¶ 4 and section 2.1). Imaging of the particles was also carried out with a laser fluences used in the peak wavelength and sensitivity experiments were 18 and 16 mJ/cm2 (p 026018-ex vivo imaging while in vivo imaging in mice was carried out using the particles. The PA imaging setup uses a 532 nm Q-switched Nd:YAG laser that pumps an optical parametric oscillator laser with 6 ns pulses at 10 Hz whose output generates a ring-shaped illumination (¶ bridging cols 1 and 2 on p 026018-3). The beam diameter was 7 mm and intensity restricted to 20 mJ/cm2 in accordance with the laser safety limits recommended by the American National Standards Institute and the generated PA signal (that is acoustic in nature) was collected, analyzed and used to create images (p 026018-3, col 2, ¶ 1). Figure 3 shows the optical characteristics of the DNDs and the illumination was carried out with 820 nm (p 026018-3, col 2, ¶ 3).
The presence of graphene on the nanodiamonds is not disclosed.
Chang et al. discloses that nanodiamonds are very promising cellular fluorescent markers and also for transporting various cargoes into biological systems due to the biocompatibility and low cytotoxity but a large amount of hydrophilic functional groups to which other biologically active species can be chemically linked is desirable (p 2685, col 1). The kinds and amounts of functionalities that can be introduced are limited, which hampers further functionalization and applications (p 3685, col 2). A facile process that allows for the introduction of many different types of functionalities onto surface-graphitized NDs is disclosed (p 3686, col 1, ¶ 2). Graphene layers covered the NDs (figure 1 and p 3686, col 1, ¶ 5), reading on nanoparticles that comprise graphene as required by the instant claims. The graphene structure has good chemical reactivity that is used as shown in scheme 1 to surface functional the surface-graphitized NDs (p 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a graphene moiety to the nanodiamonds prior to illumination with electromagnetic radiation as in Zahng-2013.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Chang et al. discloses that the addition of a graphene to nanodiamonds also for greater diversity of the kind and amount of functionalizations that can be introduced into nanodiamond particles. As to the fluence, the values in Zhang-2013 do not lie within but are close to the claimed range of at least 20 mJ/cm2 and values that are close provides a prima facie case of obviousness (see MPEP 2144.05). There is no evidence of record as to any unexpected results that occur when fluences of at least 20 mJ/cm2 are used. While an explicit step of establishing a threshold intensity at which microbubble formation is not present in the prior art, such formation is an integral part of the disclosed method so such a step must be carried out in order for the experiments to work as intended. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a MPEP 2113 Here the Office is not in a position to determine if the irradiation conditions are “adapted for using a set of carbon-based nano- or microparticles for forming first vapor bubbles and subsequently forming at least second vapor bubbles using the same carbon-based nano- or microparticles”. While a series of irradiation pulses was not used, there is no evidence of record that that time and/or intensity of the irradiation does not cause heating of the nanoparticles that induces subsequent vapor bubble formation as required by the second wherein clause of claim 16.

Applicants traverse this rejection on the grounds that amended claim 13 requires a method as recited in the preamble and there is no such teaching in the combination of Zhang and Chang. PA imaging is a technique in which laser light is used to illuminate tissue with carbon based particles used to enhance imaging as part of the energy from irradiation is absorbed and converted to heat, leading to an ultrasonic emission that is then detected. There is no intention to form vapor bubbles and no such bubbles are generated as the laser fluences are too low to generate vapor bubbles for use in delivery compounds into biological cells and/or killing cells. One of ordinary skill in the art would have no reason to modify Zhang to require irradiation as required by the instant claims.
These arguments are unpersuasive. The explicit and implicit teachings of the prior art, along with the knowledge of the person of ordinary skill in the art, are all considered .

Claims 13 – 17, 19, 25, 27 and 29 – 31 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang-2013 and Chang et al. as applied to claims 13, 14, 16, 17, 19, 25, 27 and 29 – 31 above, further in view of Wang et al. (J Mater Chem B, 2013). This rejection is MAINTAINED for the reasons of record set forth herein.
Zhang-2013 and Chang et al. are discussed above.
The use of graphene oxide containing particles is not disclosed.
Wang et al. discloses the photothermal effect of graphene oxide sheets that were approximately 200 nm by 1 nm thick that was functionalized with the dye molecule indocyanine green (e.g., title and section 3.1) and surface decorated with polyethylene glycol2000 conjugated to folic acid, (section 2.5) which read on the stabilizing ligand and targeting ligand of claim 17. NIR illumination was used to observe the photothermal effect (section 2.6) and photoacoustic imaging (section 2.8) was also carried out with illumination at 808 nm. As the material was found to be useful as a contrast agent for photoacoustic imaging (section 3.4). The effects in the presence of Hela cells was also carried out (section 2.8) reading on the in vitro method of claim 14. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include a different photoacoustic agent such as the graphene oxide sheets of Wang et al. in the methods of Zhang-2013.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zhang-2013 

Applicants traverse this rejection on the grounds that Wang relates to a method of photoacoustic imaging of graphene oxide and provides no discussion of forming vapor bubbles that would lead on skilled in the art to method of claim 13.
These arguments are unpersuasive. That the prior art does not explicitly disclose vapor bubble formation does not patentably distinguish the instant methods as graphene oxide containing particles generate photothermal effects and can be used in photoacoustic imaging as disclosed by Wang et al. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim 28 was rejected under 35 U.S.C. 103 as being unpatentable over Zhang-2013, Chang et al. and optionally Wang et al. as applied to claims 13 – 17, 19, 25, 27 and 29 – 31 above, further in view of Asami et al. (US 2014/0005537). This rejection is MAINTAINED for the reasons of record set forth herein.
Zhang-2013, Chang et al. and Wang et al. are discussed above.
The use of pulses of increasing fluence is not disclosed.
Asami et al. discloses a device and agent for performing imaging of a deep part with high sensitivity that comprises a photoacoustic imaging device that performs light 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of increasing the amount of light irradiation used in the method of Zhang-2013, Chang and optionally Wang et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Asami et al. discloses that such methods can be used to generate PA images in combination with photoacoustic agents with high sensitivity and high resolution by increasing the light energy amount in subsequent pulses. The effect is due at least in part to sequential 

No specific arguments regarding Asami are set forth for the Examiner to address herein.

Claims 32 and 33 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang-2013, Chang et al. and optionally Wang et al. as applied to claims 13 – 17, 19, 25, 27 and 29 – 31 above, further in view of Kudryashov et al. (Proc of SPIE, 2006) and Galanzha et al. (J Biophoton 2(12), p 725-735, 2009). This rejection is MAINTAINED for the reasons set forth herein.
Zhang-2013, Chang et al. and Wang et al. are discussed above.
Fluences of in the range of 270 – 500 mJ/cm2, such as 500 mJ/cm2 are not disclosed.
Kudryashov et al. discloses a photoacoustic (PA) technique based on the highly-sensitive detection of laser-induced acoustic waves from individual cells and single 2 on the technical platform of a BX-151 Olympus microscope (p 6080J-2, ¶ 2). In one set of experiments, the intestinal mesentery of rats was exposed continuously bathed with Ringer’s solution (p 6080J-2, ¶ 5). The PA signals from exterior tissue with an acoustic transient at 3 J/cm2 is shown in the left portion of figure 19. Red blood cells (RBCs) were extracted from rats and prepared using established protocols (p 6080J-3, ¶ 2). In vitro and in vivo measurements were carried out with F = 0.5 J/cm2 and 3 J/cm2 as shown in figures 12 – 16 and section 4.3. 
Galanzha et al. discloses in vivo multicolor photoacoustic (PA) flow cytometry in which CD44+ circulating tumor cells (CTCs) were targeted using gold and magnetic nanoparticles (NPs; whole document, e.g., abstract). An integrated nanotechnology-based PA and PT (photothermal) flow cytometry platform was upgraded using novel gold and magnetic nanoparticles as molecular PA and PT contrast agents (p 726, col 2, ¶ 2). The bioconjugated NPs were irradiated with a focused pulse laser beam directly in the blood (¶ bridging p 726 to 727). The integrated PA setup was based on technical platform of an Olympus BX51 microscope and a tunable optical parametrical oscillator with a pulse of 8 ns in width, a repetition rate of 10 and 50 Hz, a wavelength in the range of 420 – 2300 nm with a fluence range of 1 – 104 mJ/cm2 (p 727, col 1, ¶ 1). PT nanophotothermolysis of individual labeled cells at relatively high OPO (optical 2 to 1 J/cm2 (p 727, col 2, ¶ 3) and the wavelengths used were 639 and 850 nm (p 727, col 2, ¶ 3). At relatively high laser fluences of 300 – 500 mJ/cm2, readable PA/PT signals were obtained from 40 – 60% of cancer cells as well as the space between them (p 729, col 1, ¶ 1). The signals from the conjugates were associated and the cells might be selected by adjusting laser intensities (p 729, col 1, ¶ 1). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary the fluence used to generate the PA/PT methodology.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the allowed fluence depends on the particular methodologies being used, e.g., in vivo or in vitro and that higher fluences are compatible with biological studies. The amount of energy applied is a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. While these claimed values are higher than the ANSI standard of 20 mJ/cm2, that applies to skin levels in a clinical setting and the instant claims are not limited to such methods. Kudryashov et al. and Galanzha et al. disclose that higher fluences can be used for various in vitro and in vivo experiments. There is no evidence of record as to the criticality of the fluence used to irradiate the particles.

2 in Zhang, restricted to 20 mJ/cm2 for safety standards known in the art, cannot result in vapor bubble formation according to the current claims. Zhang together with the American National Standards Institute teach away from laser intensity of at least 20 mJ/cm2 as claimed. Reaching a critical temperature of water is required, and according to claim 33, the heating is performed in an efficient manner that limited heat diffusion to prevent damage to surrounding parts. The particles of claim 33 with a fluence of 500 mJ/cm2 results in the new and unexpected result of more than one vapor bubble being generated from a single particle. Kudryashov et al. and Galanzha et al. refer to gold or magnetic nanoparticles and provide no teaching or suggestion of generating more than one bubble from the same particles, with the rejection only arguing that PA techniques can be carried out on biological systems such as individual cells with fluences of 0.5 J/cm2 or 3 J/cm2. The appropriate question is not whether the methods are limited to skin levels in clinical settings for the standard of 20 mJ/cm2 and the intent of the claims but rather that of the cited references. Zhang expressly teaches away from levels higher than 20 mJ/cm2 and the rejection has failed to show any teaching or rationale that would lead one skilled in the art to modify the reference contrary to this teaching. Absent the benefit of the current application, one skilled in the art would not be led to the limitations of amended claim 33.
These arguments are unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Evidence of the unexpected results arising from the particular irradiation sequence that is reasonably commensurate in scope with the instant claims has not been made of record. The determining step of claim 32 requires experimentation within the claimed range to determine appropriate irradiation characteristics for the sample to be investigated. In light of the various teachings of the applied prior art documents as to irradiation characteristics that are dependent on the system to be imaged, the type of particles being used and desired effect (e.g., photoacoustic or photothermal), the person of ordinary skill would optimize the irradiation characteristics, that for non-skin applications can clearly exceed the limit of 20 mJ/cm2 set forth for that particular application. That applicants appreciated that such conditions can result in the formation of more than one vapor bubble from the same particle does not patentably distinguish the instant claims. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). None of the pending claims, including claim 33, contain any limitations on 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618